Citation Nr: 1445913	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1961 to April 1964 and September 1964 to September 1967, which included a tour of duty in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
On the October 2011 VA Form 9, the Veteran requested a Board hearing; however, in August 2013, the RO sent a letter asking the Veteran to clarify whether he still wanted a hearing, given the amount of time that had passed and the fact that the representative did not mention a hearing in the May 2013 Informal Hearing Presentation.  The August 2013 letter informed the Veteran that if a response was not received within 30 days, the Board would assume the Veteran did not want a hearing.  The Veteran did not respond within 30 days; thus, the Board assumed the Veteran did not want a hearing and proceeded accordingly.  There is no pending hearing request.  

In October 2013, the Board remanded the issue of service connection for bilateral hearing loss to obtain updated VA treatment records, provided the Veteran with a new VA audiological examination and VA medical opinion clarifying the nature and etiology of the bilateral hearing loss, and to subsequently readjudicate the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (i.e., acoustic trauma) during service.

2.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.
3.  The Veteran did not exhibit symptoms of bilateral sensorineural hearing loss, to include any chronic symptoms, during service.

4.  The Veteran did not exhibit continuous symptoms of bilateral sensorineural hearing loss since service.

5.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

6.  Bilateral sensorineural hearing loss was manifested many years after service separation and is not causally or etiologically related to service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2009 notice letter sent prior to the initial denial of the service connection claim for bilateral hearing loss, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The post-service treatment records associated with the record include recent VA Medical Center (VAMC) treatment records obtained pursuant to the Board's remand directive.  On the February 2014 Supplemental Statement of the Case (SSOC) Notice Response, the Veteran specifically indicated that he had no further evidence to submit and asked the Board to decide the claim as soon as possible.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran underwent VA medical examination in connection with the appeal in March 2010.  The VA audiologist performed a thorough audiological evaluation of the Veteran.  The VA audiologist did not have the claims file available for review and consequently found that an opinion could not be given without resorting to speculation.  The VA audiologist was subsequently provided with the claims file.  After review of the claims file, the VA audiologist provided an April 2010 supplemental medical opinion.  The VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was due to an event in military service because there was minimal change in the Veteran's hearing during service, and the Veteran's hearing was normal at service entrance and service separation.  

In the September 2013 Informal Hearing Presentation, the representative argued that the April 2010 VA medical opinion was inadequate because the VA audiologist did not consider the Veteran's in-service noise exposure.  The representative asked the Board to remand the appeal to the AOJ to obtain a new VA medical opinion.  In October 2013, the Board remanded the appeal, in part, because the April 2010 VA medical opinion did not address the Veteran's reports of in-service exposure to loud noise and the examiner relied on the absence of an in-service diagnosis of bilateral hearing loss.  See 38 C.F.R. § 3.303(d) (2013).  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwznsla, 3 Vet. App. 87, 89 (1992) (the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim).

Pursuant to the Board's remand directive, the Veteran was afforded a December 2013 VA audiological examination with a new VA audiologist.  The December 2013 medical opinion was based on a review of the claims file, including statements made by the Veteran, as well as an interview and audiological evaluation of the Veteran.  The December 2013 VA audiologist addressed the Veteran's reports of 
in-service exposure to loud noises, current and past symptoms, treatment, and functional impairment.  As discussed further below, the December 2013 VA audiologist has specialized medical expertise and training, and provided a sound rationale for the medical opinion that it was less likely than not that the Veteran's bilateral hearing loss was due to an event during active military service.  For these reasons, the Board finds that the December 2013 VA medical opinion is adequate, and no further medical examination or medical opinion is needed.   

In the February 2014 Informal Hearing Presentation, the representative argued that the December 2013 VA medical opinion did not comply with the Board's remand directive because it did not offer an alternative to loud noise exposure as the cause of the bilateral hearing loss.  The Board notes that the VA audiologist is not required to identify the cause of the disability; the VA audiologist must only give an opinion on the likelihood that the Veteran's bilateral hearing loss was due to an event in active military service.  As discussed above, the Board finds that the December 2013 VA medical opinion does comply with the Board's remand directive.

The representative also argued that the quotation from the Institute of Medicine's landmark report, Noise and Military Service-Implications for Hearing Loss and Tinnitus, included in the December 2013 VA medical opinion is biased and prejudicial.  As discussed below, and inconsistent with the VA audiologist's argument relying on the same report, the Veteran argues that another portion of the same report should have been considered, but does not contend that the quotation cited by the VA audiologist is factually inaccurate or misrepresented by the audiologist.  Consequently, the Board finds that the December 2013 VA audiologist's citation of the Institute of Medicine's report, Noise and Military Service-Implications for Hearing Loss and Tinnitus, is neither biased nor prejudicial.

Finally, the representative argued that there is a significant contradiction between the April 2010 and December 2013 VA audiological examinations because the April 2010 VA examination diagnosed the Veteran with tinnitus while the December 2013 VA examination did not.  The Board notes that the issue of service connection for tinnitus is not on appeal.  Furthermore, the December 2013 VA audiologist noted that the Veteran reported that he no longer has tinnitus and denied having current tinnitus twice during the examination interview.  The Board finds that the discrepancy in the diagnosis of tinnitus between the April 2010 and December 2013 VA audiological examinations is not indicative of a deficiency with the examination, but rather is the result of the Veteran's inconsistent statements presented at the different examinations.  

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss. Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system"; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection for Bilateral Hearing Loss Analysis

The Veteran contends that his bilateral sensorineural hearing loss was caused by acoustic trauma he sustained during service.  The Veteran also contends that he had bilateral sensorineural hearing loss during and since service.   

After a review of the evidence, the Board finds that the Veteran currently has a bilateral sensorineural hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  At the December 2013 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
85
95
105+
LEFT
25
20
30
50
45

The speech recognition score with the Maryland CNC Test was 0 percent for the right ear and 94 percent for the left ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.  

The above evidence sufficiently establishes a "disability" of current bilateral sensorineural hearing loss as defined by 38 C.F.R. § 3.385 (referred to as "impairment").  For the right ear, the auditory threshold at the 500 HZ, 1000 HZ, 2000 HZ, 3000 HZ, and 4000 HZ frequencies is greater than 40 decibels.  For the left ear, the auditory threshold at the 3000 HZ and 4000 Hz frequencies is greater than 40 decibels.  Also, the speech recognition score using the Maryland CNC Test is less than 94 percent for the right ear.  

The Board finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  The DD Form 214 shows that the Veteran served as an Auto Maintenance Helper and a Wheeled Vehicle Mechanic.  The Veteran also reports that he served as a truck driver from 1966 to 1967.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that individuals with the Duty MOS of Wheeled Vehicle Mechanic had a high probability of exposure to hazardous noise in service.  Additionally, the Veteran has stated that during active military service he was exposed to loud noise from vehicle engines, transmissions, and power generators, and was not provided hearing protection.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service and is, therefore, credible.

The Board finds that the weight of the evidence is against a finding that bilateral sensorineural hearing loss symptoms, to include any chronic symptoms, had their onset during service.  On the October 2009 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran asserted that the onset of his hearing problems occurred in 1961 during active military service; however, the assertion is inconsistent with, and outweighed by, other more contemporaneous and more credible lay and medical evidence in the record.  Service treatment records are absent of any complaint, finding or treatment for hearing loss, and the Veteran's hearing acuity was within normal limits at the August 1967 service separation examination.   See also March 1964 service separation examination report (noting hearing acuity within normal limits); August 1964 reenlistment examination report (noting normal hearing).  Also, on the March 1964 and August 1964 service reports of medical history, the Veteran checked "No" when asked if he then had or had ever had any ear trouble.   Additionally, on the August 1967 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had any hearing loss (the item "hearing loss" was not asked about on the report of medical history forms filled out by the Veteran prior to August 1967).  

Because the Veteran's hearing was tested during the March 1967 and August 1967 service separation examinations, and the Veteran was given the opportunity to report any hearing problems on the March 1964, August 1964, and August 1967 service reports of medical history, the Board finds that hearing loss is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, are of significant probative value and weigh against the credibility of the Veteran's later lay account of hearing loss symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The Board finds that, in consideration of the absence of symptoms or findings in the service treatment records of hearing loss, which would have ordinarily been recorded during service, and the Veteran's contemporaneous, in-service denial of hearing loss in August 1967, the weight of the evidence is against finding that the Veteran exhibited symptoms of bilateral sensorineural hearing loss, to include any chronic symptoms, during service.

The Board next finds that the weight of the evidence demonstrates that symptoms of bilateral sensorineural hearing loss have not been continuous since service separation in September 1967.  The earliest evidence of any hearing loss problems is the October 2009 claim for service connection,  over forty years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years after service is one additional factor that weighs against a finding of continuous symptoms of bilateral sensorineural hearing loss since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Also, during the course of the appeal, the Veteran has provided inconsistent statements regarding the onset of bilateral hearing loss.  On the October 2009 Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran reported that he suffered from bilateral hearing loss in 1961 during active service; however, at the December 2013 VA audiological examination, the Veteran reported the onset of bilateral hearing loss was "ten to twelve years ago," which would be approximately thirty-four to thirty-six years after service ended.  Additionally, at a December 2010 VA Medical Center (VAMC) appointment, the Veteran reported "twenty years of hearing loss," which would be approximately twenty-three years after service ended.  Although there are multiple inconsistent reports regarding dates of onset of hearing loss, the reports all give a post-service onset date beginning decades after service. 

In light of the service treatment records showing no bilateral hearing loss during service, the Veteran's denial of hearing problems at service separation, and the multiple lay statements or histories by the Veteran regarding the post-service onset of bilateral hearing loss during the course of the appeal, the Board does not find the Veteran's more recent account of having had bilateral hearing loss during service and since service to be credible evidence; therefore, it is of no probative value. 

Additionally, the evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The earliest diagnosis of bilateral sensorineural hearing loss was in July 2010, many years after service separation, and the evidence does not show audiometric testing or other evidence of ear disorder manifesting to 10 percent within one year of service; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  

On the question of nexus between current bilateral sensorineural hearing loss and service, the Board finds that the weight of the evidence is against finding that the Veteran's bilateral hearing loss disability is causally related to the in-service noise exposure.  After review of the record, consideration of the Veteran's in-service noise exposure, and an examination of the Veteran, the December 2013 VA audiologist opined that the Veteran's bilateral hearing loss disability was less likely than not related to noise exposure during service.  In support of the medical opinion, the VA audiologist reasoned that the service treatment records were absent of any complaints of hearing loss, the service entrance and service separation audiograms showed hearing within normal limits bilaterally, and the Institute of Medicine's landmark report, Noise and Military Service- Implications for Hearing Loss and Tinnitus, stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the December 2013 VA medical opinion is of significant probative value.  

In the February 2014 Informal Hearing Presentation, the representative contends that the noise exposure during service caused the bilateral hearing loss.  While the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, neither the Veteran nor the representative is competent to opine on whether there is a link between bilateral sensorineural hearing loss that manifested many years after service separation and active service, including noise exposure, because such nexus requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Also, as explained above, the Veteran's lay statement that hearing loss onset occurred during service is not credible.  The VA audiologist, who has expertise and training in the area of auditory measures and disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's hearing and service, and provided an adequate rationale in support of the medical opinion.  There is no adequate medical opinion to the contrary of record.  

The representative also contends that the December 2013 VA examiner's report should have considered the Noise and Military Service- Implications for Hearing Loss and Tinnitus report's findings that young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz) will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.  The Board notes that the VA audiologist cited to the same report, but found that the report supported a finding that the Veteran's bilateral hearing loss was less likely than not related to military service.  As discussed above, in this case, where there is an absence of symptoms, findings, or diagnosis for decades after service, the Veteran and the representative are not competent to provide opinions on the etiology of the Veteran's bilateral hearing loss.  The VA audiologist, who provided a negative medical opinion regarding the probability of a relationship between the Veteran's hearing loss and service, has expertise and training in the area of auditory disorders and is competent to provide an opinion on the etiology of the Veteran's bilateral hearing loss.  There is no adequate medical opinion to the contrary of record.  

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	
ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


